This year, the people of Eritrea have been celebrating the silver jubilee of their country’s independence in 1991. During the difficult years of the war for independence, very few people believed that Eritreans and their leadership were capable of that historic achievement, as the odds were overwhelmingly stacked against them.
Unlike in other liberation struggles, it was both super-Powers — the United States and the Soviet Union, and not just one or the other — that sought to crush by armed force Eritrea’s aspirations for self- determination. Nevertheless, the Eritrean people and their liberation movement — the Eritrean People’s Liberation Front, the predecessor of today’s People’s Front for Democracy and Justice — believed in the justness of their cause and in their own determination and capability to win the war fair and square and prevail in the unequal battle.
The post-independence struggle to build a nation has also been complex and difficult. We have been compelled to commit precious human and economic resources to defend ourselves against wars of aggression and subversion. We have suffered the occupation of our sovereign territory in violation of international law and a binding international arbitration ruling. We have been subjected to incessant hostility, sanctions, economic, financial and diplomatic pressures, as well as armed attacks and psychological warfare.
Our people, particularly our youth, were targeted through policies that actively encouraged their migration, leading to much suffering and loss of life at the hands of human traffickers. The inevitable outcome of those policies was then presented as evidence against Eritrea. No less an authority than President Obama of the United States stated publicly that he had “renewed sanctions on some of the worst abusers, including... Eritrea”. And he added, “We are partnering with groups that help women and children escape from the grip of their abusers”. The objective was regime change, as a prelude to bringing Eritrea to its knees.
In the face of that concerted onslaught, few gave Eritrea a fighting chance. We were routinely written off, and our imminent collapse was predicted with regularity. However, once again, resilient Eritrea and Eritreans at home and abroad were able to forge the capability to resist the onslaught on their nation and protect their hard-won freedom through their patriotism, cohesion, sheer determination and sacrifices. After a difficult decade and a half, Eritrea is now on the rise.
The majority of the Millennium Development Goals have been achieved. The economy is rebounding. Infrastructure is being built. Favourable conditions are being created to provide youth with ample opportunities for quality education, vocational skills, decent living conditions and active political participation. The country’s regional and international engagement is growing. The counter-productive policy of isolating Eritrea is slowly but surely failing. The pressures, coercion and hostility that Eritrea has faced are by no means exceptional or distinctive. In our region, the Horn of Africa, they are but one element of a misguided policy pursued for over a quarter of a century that has fuelled violence, conflict, instability and fragmentation, as well as extremism and terrorism.
Throughout the world there are many nations that cherish dignity and independent decision-making, that uphold the sovereign equality of nations, that seek to chart political and economic paths suited to their conditions, and that seek to benefit from their human and natural resources. They have faced the wrath of those who wish to cling to their domination and privileges, and resort to all manner of coercion and subversion, including sanctions, blockades and armed interventions. Unsustainable policies of greed and pillage and the reckless resort to unilateral pressure and force in order to secure unilateral advantage, instead of seeking common ground and mutual interests, are leading the world down an extremely dangerous path. The very survival of the planet and humankind is in grave danger owing to unsustainable systems of production and consumption and the attendant large-scale wastage. In that context, Eritrea wishes to point out that the pending decision by the United States to adopt legislation that nullifies national sovereign immunity constitutes a violation of international law and a dangerous precedent with grave implications. Although the challenges and dangers we face are grave and stark, our world is still full of possibilities and opportunities.
The global balance of power and wealth is changing. It features new sources of growth, dynamism and innovation — not only in the celebrated emerging economies, but also in many other countries. In both industrialized and developing nations, ordinary people are making their voices heard and their actions felt by mobilizing, organizing and fighting against domination by a privileged few. They are fighting for a more equal and just world. Calls for the respect of international law and norms and for the overhaul and revitalization of the United Nations and global financial institutions — with a view of making them more representative and democratic — are widespread, insistent and often backed by concrete initiatives and concerted actions.
In our region, the Horn of Africa, the past two decades have generally been a period of missed opportunities, zero-sum games and repeated conflicts and setbacks. Even today, the situation remains fraught with risk and danger. Yet, recent developments indicate the possibility of a new beginning and a relaunching of the 1990s vision of a peaceful, progressive, economically dynamic and cooperative Horn of Africa.
Eritrea has often spoken of the hostilities and injustices that it has suffered, the difficulties it has faced and the valiant struggles of its people. That is an experience that it shares with many other peoples and nations. That experience informs our country’s views and policies. Yet, Eritrea does not dwell on the past. Rather, it prefers to look to the future. It is keen on building on its encouraging achievements, so as to transform its economy and society and achieve the Sustainable Development Goals by relying mainly on the energy, skills and initiative of its people and the judicious use of its natural resources.
It is also determined to work actively, constructively and in collaboration with its neighbours for peace, stability and prosperity in the Horn of Africa and Red Sea regions. It seeks to foster relations of solidarity and mutual support with all nations, peoples and organizations that fight for a world free from the scourges of war and poverty and for the respect of human dignity. To conclude, Eritrea is resolved to engage with all nations in modesty and self-confidence.
